PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/014,854
Filing Date: 21 Jun 2018
Appellant(s): Davis et al.



__________________
Stephen A. Merrill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Remarks: Appellant asserts the Examiner fails to make a prima facie cast that Claims 15 & 23 would have been obvious over Tow.
Examiner respectfully disagrees. Appellant’s invention is directed to a method of making a sole through an extruding process. Tow discloses a method of creating anatomically customized devices, like soles and orthotics as shown in 3-7, which use 3D printing; Additive manufacturing. By definition, a 3D printing/additive manufacturing process is an extrusion process (Para. 51, “extrusion deposition process”) in a controlled, continuous manner (Para. 54), wherein a depositing path can have various patterns and built by linear stacking (Para. 76). Tow describes an array of multiple possibilities and methods to create such a sole hence an obvious rejection is used to teach that certain possibilities as claimed are possible since Tow describes so many. The claims at issue would have been obvious in light of the prior art, since Tow discloses so many variations. 

Appellant Remarks: Appellant asserts Tow is silent on extruding single continuous elongate members to form its layers wherein the layers are aligned with (or following the pattern of) each other, and the Examiner did not provide any reason to use Tow’s processes in this manner.
Examiner respectfully disagrees. Appellant’s invention is directed to a method of making a sole through an extruding process. Tow discloses a method of creating anatomically customized devices, like soles and orthotics as shown in 3-7, which use 3D printing; Additive manufacturing. By definition, a 3D printing/additive manufacturing process is an extrusion process (Para. 51, “extrusion deposition process”) in a controlled, continuous manner (Para. 54), wherein a depositing path can have various patterns and built by linear stacking (Para. 76). The process itself of additive manufacturing is a process of extruding a single continuous elongate member to form layers aligned with each other. As discussed in the paragraphs of Para. 51-57, 66-68, 76-82, 93, 104, 109 of Tow. Tow discloses “extrusion deposition processes” (Para. 51) wherein 3D printing “can be modified across a controlled, continuous spectrum to achieve patient specific results” (Para. 54). Customized structures can be “achieved by 3D printing a single structure” wherein “one or more materials in one or more processes and/or in one or more patterns to fabricate medical devices using additive manufacturing” (Para. 54). “3D printing process including deposition, materials, fill patterns, etc.” (Para. 55). “In particular on solid free form fabrication using deposition tool heads” (Para. 57). “Material deposition tool 102 typically deposits material in viscous from and the material can be designed to solidify after being deposited to form an output product on build surface” (Para. 66), “directions and commands for each layer” (Para. 68), “overlapping loop-depositing paths” (Para. 75), “Linear stacking” (Para. 76), “fabricated by an extrusion process, optionally with an internal crisscross-style grid pattern” (Para. 77), “various patterns, material and 3D fabrication techniques” (Para. 78), “looped patterns” (Para. 79), “customized medical device” (Para. 81), ““loose” patterned”, “other designs”, “varying disposition pattern” (Para. 82), “extrude” (Para. 104 & 105). As indicated, Tow disclose a multitude of various 3D techniques including an extrusion process that can use one material and be a continuous process, with layers on top of one another. Therefore, Tow clearly discloses “extruding a single continuous elongate member” wherein a second layer positioned directly on top of the first layer. 

Appellant Remarks: Appellant asserts it would not have been obvious to have single elongate member in each layer form both a medial sidewall and a lateral sidewall.
Examiner respectfully disagrees. Appellant’s invention is directed to a method of making a sole through an extruding process. Tow discloses a method of creating anatomically customized devices, like soles and orthotics having both a lateral sidewall and medial sidewall, as shown in 3-7, which use 3D printing; Additive manufacturing. By definition, a 3D printing/additive manufacturing process is an extrusion process (Para. 51, “extrusion deposition process”) in a controlled, continuous manner (Para. 54), wherein a depositing path can have various patterns and built by linear stacking (Para. 76). As mentioned, Figure 6 & Para. 77 & 105 show an orthotic which is made through the use of an extrusion process (disposition). The orthotic has a medial sidewall and lateral sidewall. It would be clear, to create a customized sole using the various 3D printing processes, that layers would create at least part/portions of both a medial and lateral sidewall. Sidewalls are inevitable in the creation of a customized orthotic or sole of Tow. Parts, portions, segments of the first layer and second layer would to some degree create at least part/portions/segments of a medial sidewall and a lateral sidewall.

Appellant Remarks: Appellant asserts the Examiner fails to make a prima facie cast that Claims 16-22 & 24-31 would have been obvious over Tow.
Examiner respectfully disagrees.  Appellant’s invention is directed to a method of making a sole through an extruding process. Tow discloses a method of creating anatomically customized devices, like soles and orthotics as shown in 3-7, which use 3D printing; Additive manufacturing. By definition, a 3D printing/additive manufacturing process is an extrusion process (Para. 51, “extrusion deposition process”) in a controlled, continuous manner (Para. 54), wherein a depositing path can have various patterns and built by linear stacking (Para. 76). Tow describes an array of multiple possibilities and methods to create such a sole hence an obvious rejection is used to teach that certain possibilities as claimed are possible since Tow describes so many. The claims at issue would have been obvious in light of the prior art, since Tow discloses so many variations. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHARINE G KANE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.